U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 Or  TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number:000-49676 ARTFEST INTERNATIONAL, INC. (Exact Name of Small Business Issuer as specified in its charter) Delaware 03-0390855 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 15851 Dallas Parkway-Suite 600 Addison TX 75001 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (877) 278-6672 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports): Yes xNo□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer □ Accelerated Filer □ Non-Accelerated Filer □ Smaller Reporting Company x (2) Has been subject to such filing requirements for the past 90 days. Yes x No □ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes □ No x 66,775,630 shares of the registrant's Common Stock, $.0001 per share, were outstanding as of June 30, 2008. Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management's Discussion and Analysis and Plan of Operation 3 Item 3 Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T Controls and Procedures. 5 PART II. OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 2. Unregistered Sales of Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Submission of Matters to a Vote of Security Holders 6 Item 5. Other Information 6 Item 6. Exhibits and Reports on Form 8-K 6 Signatures 7 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 F-1 ARTFEST INTERNATIONAL, INC. BALANCE SHEET JUNE 30th (2007 & 2008) UNAUDITED ASSETS June 30, 2008 Dec 31, 2007 Current Assets Cash and cash equivalents $ 10,518 $ 315 Prepaid Expenses - - Accounts Receivable 351,000 351,000 Total Current Assets 361,518 351,315 Non-Current Assets Inventory $ 10,000 $ - Notes Receivable 91,500 - Intangible Asset, net of accumulated amortization 29,266 8,000 Total Non-Current Assets 130,766 8,000 Property, Plant and Equipment at cost, net of accumulated depreciation 89,413 75,435 TOTAL ASSETS $ 581,697 $ 434,750 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and Accrued Liabilities $ 420,260 $ 159,725 Current Portion of Notes Payable (Note 8) 460,873 226,620 Deferred Revenue 351,000 351,000 Rewards Payable 475,361 473,317 Total Current Liabilities 1,707,495 1,210,662 Non-current Liabilities Loans Payable (Note 8) 784,497 769,547 TOTAL LIABILITIES $ 2,491,992 $ 1,980,209 Stockholders' Equity: Common Stock - $.001 par value - 250,000,000 shares authorized, 66,775,630 issued and outstanding $ 66,776 $ 36,231 Additional paid-in capital 703,698 253,243 Retained earnings (deficit) (2,680,768 ) (1,834,933 ) TOTAL STOCKHOLDERS EQUITY $ (1,910,295 ) $ (1,545,460 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 581,697 $ 434,750 F-2 ARTFEST INTERNATIONAL, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue $ 24,724 $ 38,000 $ 24,736 $ 218,143 Cost of Revenue 2,670 80,225 15,250 110,890 Gross Profit (Loss) 22,054 (42,225 ) 9,486 107,253 Operating Expenses 130,090 135,924 849,360 308,200 Net Income (Loss) from Operations (108,036 ) (178,150 ) (839,874 ) (200,947 ) Other Income (Expense), Net 8,078 92 (5,961 ) 92 Net Income (Loss) $ (99,958 ) $ (178,057 ) $ (845,834 ) $ (200,854 ) Weighted average number of common shares outstanding - basic and fully diluted 66,775,630 28,060,629 66,775,630 28,060,629 Net (Loss) per share - basic and fully diluted $ 0.001 $ 0.006 $ 0.013 $ 0.007 F-3 ARTFEST INTERNATIONAL, INC. STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30th (2) UNAUDITED June 30, 2008 June 30, 2007 Cash Flows From Operating Activities Net income (loss) $ (845,834 ) $ (200,854 ) Adjustments to reconcile net income (loss) to net cash (used) provided by operating activities: Increase in Depreciation 8,251 2,350 Increase in Amortization 234 - Increase in Inventory (10,000 ) - Increase in Rewards Payable - - (Increase) in Accounts Receivable - (351,000 ) Increase in Accounts Payable and Accrued Expenses 260,535 20,462 Increase in Deferred Revenue - 351,000 Increase in Prepaid Expenses - 270 Net cash (used) by operating activities (586,814 ) (177,772 ) Cash Flows From Investing Activities Increase in Intangible Assets (21,500 ) - Decrease in Notes Receivables (91,500 ) - Purchase of property, plant and equipment (22,228 ) (45,069 ) Net cash used in investing activities (135,228 ) (45,069 ) Cash Flows From Financing Activities Issuance of Common Stock 30,545 - (Increase) Decrease in Notes Receivable - - Increase (Decrease) in Notes Payable 234,253 236,523 Increase in Loans Payable 16,994 - Increase in Retained Earnings - - Increase in Contributed Capital 450,455 - Net cash used in financing activities 732,247 236,523 Net decrease in cash and cash equivalents 10,205 13,682 Cash and cash equivalents, Beginning of Period 315 255 Cash and cash equivalents, June 30 $ 10,518 $ 13,938 F-4 ARTFEST INTERNATIONAL, INC. June 30, NOTES TO FINANCIAL STATEMENTS Note 1 - History and organization of the company The Company was incorporated on February 21, 2002 (Date of Inception) under the laws of the State of Delaware.Artfest International Inc. provides sales, marketing, financial and e-commerce systems to the industries of Arts, Antiques, Collectibles and Luxury Goods. The markets are serviced by artists, dealers, galleries, and manufacturers of reproductions and luxury goods. On
